DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the controller of the node that receives the first write data" in line 23.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination the language will be interpreted as “a controller which receives a first write data.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Akutsu et al (US PGPub No. 2016/0371145 A1) in view of Choy et al. (US Patent No. 5,758,118).

Consider Claim 12,  
Akutsu discloses a storage system that includes a plurality of nodes (Akutsu, e.g., Fig 1, shows plural nodes), wherein 
each of the plurality of nodes includes a storage device and a controller that stores data into the storage device (Akutsu, e.g., Fig 3;¶100+, nodes (101) include storage devices (113) and control elements (111).); 

construct a data set from a first given number of data elements configured from a plurality of data and redundant data corresponding to the plurality of data (Akutsu, e.g., Figs. 7A-C;¶0141+, shows mapping tables detailing how a data set is constructed.); 
deploy the first given number of data elements, the data elements constructing the data set, in a distributed relationship into a first given number of first nodes from among the plurality of nodes (Akutsu, e.g., Fig 25B:top;¶0407, shows deployment of data elements in a plurality of existing (first) nodes.);
reconstruct, when receiving an instruction to increase the number of data elements that construct the data set from the first given number by a second given number, the data set using, as new data elements, the first given number of data elements of the data set and the second given number of new data elements (Akutsu, e.g., ¶0151, static mapping tables are changed when increasing a node or site;¶0405, some stripe nodes are changed and new stripe nodes are added.); and 
control such that the data elements of the reconstructed data set are deployed in a distributed relationship into the first given number of the first nodes and the second given number of second nodes (Akutsu, e.g., Fig 25B:bottom, shows distribution of data elements, after expansion, is distributed among the existing and new nodes.) and zero data or the redundant data are deployed into the second given number of the second nodes from among the data elements of the reconstructed data set (Akutsu, e.g., ¶0408, describes distributing redundant data to an added node.),
manages available free capacity including code (e.g., parity) capacity.), and 
a controller of the node that receives a first write data 
updates and stores, in a case where the parity free capacity of the applicable node is equal to or smaller than the given capacity (Akutsu, e.g., Fig 19:S901(N)), the redundant data based on the first write data and the redundant data of the reconstructed data set (Akutsu, e.g., Fig 18:S803;¶0290, updates the redundant code based on the old redundant code and the intermediate (write) data.); and 
generates, in a case where the parity free capacity of the applicable node is not equal to or smaller than the given capacity (Akutsu, e.g., Fig 19:S901(Y)), redundant data of the reconstructed data set based on data elements other than the redundant data from among the data elements of the reconstructed data set and stores the generated redundant data into at least part of the parity free capacity (Akutsu, e.g., Fig 19:S909; ¶0320+, perform merge processing and store the merged redundant codes.).
Although Akutsu describes the distribution of redundant data is re-determined such that it is balanced to the extent possible among the existing and new nodes (Akutsu, e.g., ¶0408) and further describes that zero data is returned when reading from an unallocated page (Akutsu, e.g., Fig 15:509;¶0232, the processor returns zero data), there is no explicit disclosure of deploying/writing zero data for the second given number of new data elements.  Choy et al. is directed to systems and methods for managing the addition of new storage elements in a RAID system and is considered .

Allowable Subject Matter
Claims 1-12, 14, and 15 are allowed.

Response to Arguments
Applicant's arguments filed 20APR2021 have been fully considered but they are not persuasive. 
The applicant argues that the cited art fails to teach all of the limitations of independent claim 12 because the processing of Akutsu occurs asynchronously with the write processing from the host wherein the details and purpose of this processing are different from the present invention.  The language of Claim 12 does not include limitations regarding either synchronous processing or any constraint which would require the write data to be new.  For at least these reasons, the applicant’s arguments are not persuasive.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary W Cygiel whose telephone number is (571)270-1170.  The examiner can normally be reached on Monday - Thursday 11am-3pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Gary W. Cygiel/Primary Examiner, Art Unit 2137